UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 10/31 Date of reporting period: 7/31/17 Item 1. Schedule of Investments. TEMPLETON GLOBAL INVESTMENT TRUST Statement of Investments, July 31, 2017 (unaudited) Templeton Foreign Smaller Companies Fund Industry Shares Value Common Stocks 93.6% Belgium 1.3% Ontex Group NV Personal Products $ Brazil 2.1% Grendene SA Textiles, Apparel & Luxury Goods M Dias Branco SA Food Products Canada 7.2% Alamos Gold Inc., A Metals & Mining a Badger Daylighting Ltd Construction & Engineering Canaccord Genuity Group Inc Capital Markets b Canada Goose Holdings Inc Textiles, Apparel & Luxury Goods Canadian Western Bank. Banks Enerflex Ltd Energy Equipment & Services a Genworth MI Canada Inc Thrifts & Mortgage Finance Laurentian Bank of Canada Banks Mullen Group Ltd Energy Equipment & Services Russel Metals Inc Trading Companies & Distributors Shawcor Ltd Energy Equipment & Services China 3.9% China ZhengTong Auto Services Holdings Ltd Specialty Retail Goodbaby International Holdings Ltd Household Products Greatview Aseptic Packaging Co. Ltd Containers & Packaging Hollysys Automation Technologies Ltd Electronic Equipment, Instruments & Components Shanghai Haohai Biological Technology Co. Ltd., H Biotechnology Xtep International Holdings Ltd Textiles, Apparel & Luxury Goods Colombia 0.8% b Gran Tierra Energy Inc. (CAD Traded) Oil, Gas & Consumable Fuels b Gran Tierra Energy Inc. (USD Traded) Oil, Gas & Consumable Fuels Finland 3.5% Amer Sports OYJ Leisure Products Huhtamaki OYJ Containers & Packaging Germany 8.0% Gerresheimer AG Life Sciences Tools & Services Grand City Properties SA Real Estate Management & Development Jenoptik AG Electronic Equipment, Instruments & Components Rational AG Machinery Stabilus SA. Machinery Hong Kong 4.8% Luk Fook Holdings (International) Ltd Specialty Retail Techtronic Industries Co. Ltd Household Durables Value Partners Group Ltd Capital Markets Vinda International Holdings Ltd Household Products Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Smaller Companies Fund (continued) Industry Shares Value Common Stocks (continued) Hong Kong (continued) VTech Holdings Ltd Communications Equipment 96,100 $ 1,390,302 4,878,303 India 1.6% Dewan Housing Finance Corp. Ltd Thrifts & Mortgage Finance 232,519 1,654,769 Indonesia 1.0% b,c Sakari Resources Ltd Metals & Mining 1,342,000 1,030,495 Italy 4.6% Azimut Holding SpA Capital Markets 27,377 613,539 Interpump Group SpA Machinery 65,766 2,002,247 Technogym SpA Leisure Products 199,720 1,474,629 a Tod’s SpA Textiles, Apparel & Luxury Goods 8,825 612,956 4,703,371 Japan 20.4% Anicom Holdings Inc Insurance 37,800 956,910 Asics Corp Textiles, Apparel & Luxury Goods 81,300 1,479,455 Bunka Shutter Co. Ltd Building Products 73,300 631,381 Capcom Co. Ltd Software 37,800 938,060 Daibiru Corp Real Estate Management & Development 89,600 1,010,630 Descente Ltd Textiles, Apparel & Luxury Goods 57,500 835,207 Dowa Holdings Co. Ltd Metals & Mining 175,000 1,416,946 Fuji Oil Holdings Inc Food Products 44,000 1,040,457 IDOM Inc Specialty Retail 145,700 965,697 Kobayashi Pharmaceutical Co. Ltd Personal Products 31,558 1,962,897 KYB Corp Auto Components 88,000 497,887 MEITEC Corp Professional Services 36,400 1,706,302 Nachi-Fujikoshi Corp Machinery 150,000 830,991 Nihon Parkerizing Co. Ltd Chemicals 73,500 1,054,951 Square Enix Holdings Co. Ltd Software 22,500 737,487 Sumitomo Rubber Industries Ltd Auto Components 69,100 1,200,432 TechnoPro Holdings Inc Professional Services 21,600 927,337 Tsumura & Co Pharmaceuticals 47,800 1,861,465 Ushio Inc Electrical Equipment 46,200 649,707 20,704,199 Netherlands 5.5% Aalberts Industries NV Machinery 36,787 1,606,191 Arcadis NV Construction & Engineering 96,172 1,966,956 Beter Bed Holding NV Specialty Retail 28,760 534,275 d Refresco Group NV, Reg S Beverages 74,168 1,448,906 5,556,328 Philippines 0.7% Vista Land & Lifescapes Inc Real Estate Management & Development 5,540,300 657,606 Poland 0.9% CCC SA Textiles, Apparel & Luxury Goods 14,010 950,372 South Korea 4.3% BNK Financial Group Inc Banks 103,896 1,048,241 DGB Financial Group Inc Banks 160,140 1,708,644 b Hyundai Mipo Dockyard Co. Ltd Machinery 6,728 645,771 Korea Investment Holdings Co. Ltd Capital Markets 15,715 999,030 4,401,686 |2 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Smaller Companies Fund (continued) Industry Shares Value Common Stocks (continued) Spain 1.3% Construcciones y Auxiliar de Ferrocarriles SA Machinery 28,960 $ 1,288,094 Sweden 3.0% Cloetta AB, B Food Products 167,560 599,510 Tethys Oil AB Oil, Gas & Consumable Fuels 75,650 545,549 d The Thule Group AB, Reg S Leisure Products 95,130 1,851,392 2,996,451 Switzerland 5.5% b Basilea Pharmaceutica AG Biotechnology 6,360 565,458 Bucher Industries AG Machinery 5,960 1,985,948 Logitech International SA Technology Hardware, Storage & Peripherals 28,990 1,044,800 Tecan Group AG Life Sciences Tools & Services 2,940 547,994 Vontobel Holding AG Capital Markets 22,219 1,477,287 5,621,487 Taiwan 4.7% Chicony Electronics Co. Ltd Technology Hardware, Storage & Peripherals 518,517 1,331,772 Giant Manufacturing Co. Ltd Leisure Products 98,000 482,679 King Yuan Electronics Co. Ltd Semiconductors & Semiconductor Equipment 882,000 877,569 Merida Industry Co. Ltd Leisure Products 124,000 592,291 Tripod Technology Corp Electronic Equipment, Instruments & Components 464,000 1,512,310 4,796,621 Thailand 0.5% TISCO Financial Group PCL, fgn Banks 219,000 485,168 United Kingdom 8.0% Bellway PLC Household Durables 15,718 661,553 Bovis Homes Group PLC Household Durables 42,524 567,233 DFS Furniture PLC Household Durables 263,830 737,966 Foxtons Group PLC Real Estate Management & Development 342,924 407,208 Just Group PLC Insurance 393,896 764,488 Laird PLC Electronic Equipment, Instruments & Components 446,665 881,048 b LivaNova PLC Health Care Equipment & Supplies 19,936 1,214,900 Oxford Instruments PLC Electronic Equipment, Instruments & Components 94,358 1,305,962 SIG PLC Trading Companies & Distributors 451,642 986,209 b Vectura Group PLC Pharmaceuticals 392,190 590,417 8,116,984 Total Common Stocks (Cost $72,938,854) 94,947,990 Management Investment Companies (Cost $1,388,648) 1.4% United States 1.4% iShares MSCI EAFE Small-Cap ETF Diversified Financial Services 23,900 1,429,459 Preferred Stocks (Cost $405,911) 0.7% Brazil 0.7% e Alpargatas SA, 2.563%, pfd Textiles, Apparel & Luxury Goods 143,100 683,012 Total Investments before Short Term Investments (Cost $74,733,413) 97,060,461 |3 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Smaller Companies Fund (continued) Principal Amount Value Short Term Investments 5.3% U.S. Government and Agency Securities (Cost $3,699,920) 3.7% United States 3.7% f FHLB, 8/01/17 $ $ Shares Investments from Cash Collateral Received for Loaned Securities (Cost $1,622,765) 1.6% Money Market Funds 1.6% United States 1.6% g,h Institutional Fiduciary Trust Money Market Portfolio, 0.63% Total Investments (Cost $80,056,098) 101.0% Other Assets, less Liabilities (1.0)% ) Net Assets 100.0% $ See Abbreviations on page 8. a A portion or all of the security is on loan at July 31, 2017. b Non-income producing. c At July 31, 2017, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At July 31, 2017, the aggregate value of these securities was $3,300,298, representing 3.3% of net assets. e Variable rate security. The rate shown represents the yield at period end. f The security was issued on a discount basis with no stated coupon rate. g See Note 5 regarding investments in affiliated management investment companies. h The rate shown is the annualized seven-day yield at period end. |4 TEMPLETON GLOBAL INVESTMENT TRUST Notes to Statement of Investments (unaudited) Templeton Foreign Smaller Companies Fund 1. ORGANIZATION Templeton Global Investment Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of six separate funds and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). Templeton Foreign Smaller Companies Fund (Fund) is included in this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |5 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At July 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended July 31, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.63% ) $ $- $- % a a Rounds to less than 0.1%. |6 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of July 31, 2017, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: Indonesia $ — $ — $ 1,030,495 $ 1,030,495 All Other Equity Investments a,b 94,600,507 — — 94,600,507 Management Investment Companies 1,429,459 — — 1,429,459 Short Term Investments 1,622,765 3,700,000 — 5,322,765 Total Investments in Securities $ 97,652,731 $ 3,700,000 $ 1,030,495 $ 102,383,226 a For detailed categories, see the accompanying Statement of Investments. b Includes common and preferred stocks. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the nine months ended July 31, 2017, is as follows: Net Change in Unrealized Appreciation Net Net (Depreciation) Balance at Realized Unrealized Balance on Assets Beginning of Purchases Transfers Into Cost Basis Gain Appreciation at End Held at Period (Sales) (Out of) Level 3 Adjustments (Loss) (Depreciation) of Period Period End Assets: Investments in Securities: Equity Investments: Indonesia $ 1,089,151 $— $— $— $— $ (58,656) $1,030,495 $ (58,656 ) |7 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. FAIR VALUE MEASUREMENTS (continued) Significant unobservable valuation inputs developed by the VC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of July 31, 2017, are as follows: Impact to Fair Fair Value at Value if Input Description End of Period Valuation Technique Unobservable Inputs Amount Increases a Assets: Investments in Securities: Discount for lack of Indonesia 1,030,495 Market Comparables marketability 10.7% Decrease b EV/EBITDA Multiple 7.9x Increase c a Represents the directional change in the fair value of the Level 3 financial instruments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Represents a significant impact to fair value but not net assets. c Represents a significant impact to fair value and net assets. Abbreviations List EBITDA EV Earnings before interest, taxes, depreciation and amortization Enterprise value 7. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management has reviewed the requirements and believes the adoption of the amendments to Regulation S-X will not have a material impact on the Fund’s financial statements and related disclosures. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Currency Selected Portfolio CAD Canadian Dollar FHLB Federal Home Loan Bank USD United States Dollar For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. |8 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Matthew T. Hinkle, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis,
